UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2013 Commission File Number 0-20214 BED BATH& BEYOND INC. (Exact name of registrant as specified in its charter) New York 11-2250488 (State of incorporation) (IRS Employer Identification No.) 650 Liberty Avenue, Union, New Jersey07083 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: 908/688-0888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [x] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [x] Number of shares outstanding of the issuer’s Common Stock: Class Outstanding at August 31, 2013 Common Stock - $0.01 par value BED BATH& BEYOND INC. AND SUBSIDIARIES INDEX PARTI - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets August 31, 2013 and March 2, 2013 Consolidated Statements of Earnings Three and Six Months Ended August 31, 2013 and August 25, 2012 Consolidated Statements of Comprehensive Income Three and Six Months Ended August 31, 2013 and August 25, 2012 Consolidated Statements of Cash Flows Six Months Ended August 31, 2013 and August 25, 2012 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PARTII - OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signatures ExhibitIndex Certifications -2- BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except per share data) (unaudited) August 31, March 2, Assets Current assets: Cash and cash equivalents $ $ Short term investment securities Merchandise inventories Other current assets Total current assets Long term investment securities Property and equipment, net Goodwill Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Merchandise credit and gift card liabilities Current income taxes payable Total current liabilities Deferred rent and other liabilities Income taxes payable Total liabilities Shareholders' equity: Preferred stock - $0.01 par value; authorized - 1,000 shares; no shares issued or outstanding - - Common stock - $0.01 par value; authorized - 900,000 shares; issued 334,474 and 332,696 shares, respectively; outstanding 214,745 and 221,489 shares, respectively Additional paid-in capital Retained earnings Treasury stock, at cost; 119,729 and 111,207 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. -3- BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended August 31, August 25, August 31, August 25, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Interest (expense) income, net ) ) ) Earnings before provision for income taxes Provision for income taxes Net earnings $ Net earnings per share - Basic $ Net earnings per share - Diluted $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted See accompanying Notes to Consolidated Financial Statements. -4- BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (in thousands, unaudited) Three Months Ended Six Months Ended August 31, August 25, August 31, August 25, Net earnings $ Other comprehensive (loss) income: Change in temporary impairment of auction rate securities, net of taxes ) 21 ) Pension adjustment, net of taxes Currency translation adjustment ) ) Other comprehensive (loss) income ) ) Comprehensive income $ See accompanying Notes to Consolidated Financial Statements. -5- BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (in thousands, unaudited) Six Months Ended August 31, August 25, Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Stock-based compensation Tax benefit from stock-based compensation Deferred income taxes ) ) Other ) ) Increase in assets, net of effect of acquisitions: Merchandise inventories ) ) Trading investment securities ) ) Other current assets ) ) Other assets ) ) Increase (decrease) in liabilities, net of effect of acquisitions: Accounts payable Accrued expenses and other current liabilities ) Merchandise credit and gift card liabilities Income taxes payable ) ) Deferred rent and other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of held-to-maturity investment securities ) ) Redemption of held-to-maturity investment securities Redemption of available-for-sale investment securities - Capital expenditures ) ) Payment for acquisitions, net of cash acquired - ) Payment for acquisition of trademarks - ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Proceeds from exercise of stock options Excess tax benefit from stock-based compensation Payment for credit facility assumed in acquisition - ) Repurchase of common stock, including fees ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ See accompanying Notes to Consolidated Financial Statements. -6- BED BATH & BEYOND INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) 1) Basis of Presentation The accompanying consolidated financial statements have been prepared without audit. In the opinion of management, the accompanying consolidated financial statements contain all adjustments (consisting of only normal recurring accruals and elimination of intercompany balances and transactions) necessary to present fairly the financial position of Bed Bath & Beyond Inc. and subsidiaries (the "Company") as of August 31, 2013 and March 2, 2013 and the results of its operations and comprehensive income for the three and six months ended August 31, 2013 and August 25, 2012, respectively, and its cash flows for the six months ended August 31, 2013 and August 25, 2012, respectively. The accompanying unaudited consolidated financial statements are presented in accordance with the requirements for Form 10-Q and consequently do not include all the disclosures normally required by U.S. generally accepted accounting principles (“GAAP”). Reference should be made to Bed Bath & Beyond Inc.'s Annual Report on Form 10-K for the fiscal year ended March 2, 2013 for additional disclosures, including a summary of the Company's significant accounting policies, and to subsequently filed Forms 8-K. Certain reclassifications have been made to the fiscal 2012 consolidated statement of cash flows to conform to the fiscal 2013 consolidated statement of cash flows presentation. The Company accounts for its operations as two operating segments: North American Retail and Institutional Sales. The Institutional Sales operating segment, which is comprised of Linen Holdings, does not meet the quantitative thresholds under GAAP and therefore is not a reportable segment. 2) Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., “the exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches, including quoted market prices and discounted cash flows. The hierarchy for inputs used in measuring fair value maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from independent sources. Unobservable inputs are inputs that reflect a company’s judgment concerning the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The fair value hierarchy is broken down into three levels based on the reliability of inputs as follows: • Level 1 – Valuations based on quoted prices in active markets for identical instruments that the Company is able to access. Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these products does not entail a significant degree of judgment. • Level 2 – Valuations based on quoted prices in active markets for instruments that are similar, or quoted prices in markets that are not active for identical or similar instruments, and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. • Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. As of August 31, 2013, the Company’s financial assets utilizing Level 1 inputs include long term investment securities traded on active securities exchanges. The Company did not have any financial assets utilizing Level 2 inputs. Financial assets utilizing Level 3 inputs included long term investments in auction rate securities consisting of preferred shares of closed end municipal bond funds (See “Investment Securities,” Note 4). To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the Company’s degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, an asset or liability must be classified in its entirety based on the lowest level of input that is significant to the measurement of fair value. -7- Valuation techniques used by the Company must be consistent with at least one of the three possible approaches: the market approach, income approach and/or cost approach. The Company’s Level 1 valuations are based on the market approach and consist primarily of quoted prices for identical items on active securities exchanges. The Company’s Level 3 valuations of auction rate securities, which had temporary valuation adjustments of approximately $3.5 million and $2.0 million as of August 31, 2013 and March 2, 2013, respectively, are based on the income approach, specifically, discounted cash flow analyses which utilize significant inputs based on the Company’s estimates and assumptions. As of August 31, 2013, the inputs used in the Company’s discounted cash flow analysis included current coupon rates ranging from 0.10% to 0.15%, an estimated redemption period of 5 years and a discount rate of 1.54%. The discount rate was based on market rates for risk-free tax-exempt securities, as adjusted for a risk premium to reflect the lack of liquidity of these investments. Assuming a higher discount rate, a longer estimated redemption period and lower coupon rates would result in a lower fair market value. Conversely, assuming a lower discount rate, a shorter estimated redemption period and higher coupon rates would result in a higher fair market value. The following tables present the valuation of the Company’s financial assets as of August31, 2013 and March 2, 2013, measured at fair value on a recurring basis by input level: As of August 31, 2013 (in millions) Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Unobservable Inputs (Level 3) Total Long term - available-for-sale securities: Auction rate securities $
